Exhibit 10.1
 
[logo.jpg]


 
December 14, 2006
 
William G. Langley
Pacific Ethanol, Inc.
5711 N. West Avenue
Fresno, CA 93711


Dear Bill:
 
This letter sets forth the terms and conditions of the separation and consulting
agreement (the “Agreement”) between Pacific Ethanol, Inc. (the “Company”) and
you for your transition to retirement.
 
1. Separation Date. Your retirement date and last day of employment shall be
December 15, 2006 (the “Separation Date”).
 
2. Accrued Salary and Vacation Pay. On the Separation Date, the Company will pay
you all accrued salary and all accrued and unused vacation (if any) earned by
you through the Separation Date, less standard payroll deductions and
withholdings. You are entitled to these payments by law.
 
3. Consulting Relationship. As part of this Agreement, the Company will engage
you as a consultant, and you hereby agree to be engaged as a consultant, under
the following terms.
 
(a) Consulting Period. The consulting relationship shall commence on the first
day following the Separation Date and continue until August 15, 2007 (the
“Consulting Period”).
 
(b) Consulting Services. You agree that during the Consulting Period, upon the
Company’s reasonable request, you will provide consulting services in any area
of your experience or expertise, including but not limited to: (i) assisting in
the preparation and filing of the Company’s Annual Report on Form 10-K with the
SEC; (ii) assisting in the remediation of any material weaknesses noted in the
Company’s financial statements and SEC filings; and (iii) providing information
about, and assistance on, any and all Company matters or projects with which you
were involved, for which you were responsible, or about which you have knowledge
(the “Consulting Duties”). You agree to provide such Consulting Duties for up to
eighty (80) hours per month for the first three months of the Consulting Period
and up to forty (40) hours per month for the remainder of the Consulting Period.
You shall exercise the highest degree of professionalism and utilize your
expertise and creative talents in performing the Consulting Duties. During the
Consulting Period, you shall be free to pursue employment or consulting with any
third party who, to the best of your knowledge, is not competing with, or
preparing to compete with, the Company. The Company shall not require you to
perform the Consulting Duties in a manner that would unreasonably interfere with
your performance of other professional, consulting or employment duties that you
may be required to perform.
 

--------------------------------------------------------------------------------


(c) Consulting Compensation.
 
(i) Consulting Fees. During the Consulting Period, the Company will pay you
consulting fees (the “Consulting Fees”) in equal monthly payments of fifteen
thousand dollars ($15,000.00), beginning with the first payroll date after the
Effective Date of this Agreement (as defined in Section 12 herein) and
continuing on a monthly basis through the end of the Consulting Period.
 
(ii) Health Insurance Reimbursement. To the extent provided by the federal COBRA
law or, if applicable, state insurance laws, and by the Company’s current group
health insurance policies, you will be eligible to continue your group health
insurance benefits at your own expense following the Separation Date. Later, if
you wish, you may be able to convert to an individual policy through the
provider of the Company’s health insurance. You will be provided with a separate
notice describing your rights and obligations under the applicable state and/or
federal insurance laws. If you enter into this Agreement and allow it to become
effective, and you timely elect such continued group health insurance coverage,
the Company will reimburse your health insurance premiums sufficient to continue
your group health insurance coverage at the same level in effect as of the
Separation Date (including dependent coverage, if any) through the end of the
Consulting Period, unless and until you become eligible for other health
coverage with another employer which provides coverage for you and your family
(the “Health Insurance Reimbursement”). You agree to notify the Company in
writing immediately upon commencing other employment that provides health
insurance benefits.
 
(iii) Stock Options. You previously were granted an option to purchase up to
425,000 shares of the Company’s common stock pursuant to the terms of the
Company’s 2004 Stock Option Plan (the “Plan”) and your governing stock option
agreement (the “Stock Option Agreement”). As of your Separation Date, 170,000 of
these options have vested and you may exercise these vested options (to the
extent not already exercised) as set forth in the Plan and the Stock Option
Agreement. The remaining 255,000 unvested options shall cease vesting as of the
Separation Date; provided, however, that:
 
(1) If you enter into this Agreement and allow it to become effective, then the
Company will accelerate vesting of 42,500 options such that these options shall
be fully vested and exercisable as of the Effective Date of this Agreement; and
 
(2) If you enter into this Agreement and allow it to become effective, and if
you fully comply with all of your obligations under this Agreement during the
Consulting Period (including without limitation your obligation to exercise the
highest degree of professionalism and utilize your expertise and creative
talents in performing the Consulting Duties as set forth in Section 3(b); your
obligations to refrain from competing with the Company during the Consulting
Period as set forth in Section 3(b); your proprietary information obligations as
set forth in Section 7; and your nondisparagement obligations as set forth in
Section 8), then the Company will accelerate vesting of an additional 42,500
options such that these options shall be fully vested and exercisable as of the
last date of the Consulting Period (collectively, the “Accelerated Vesting”).
 
-2-

--------------------------------------------------------------------------------


The 170,000 options that have vested as of your Separation Date, together with
the options that may vest in accordance with clause (1) above, shall be
exercisable from the date of vesting through the end of the three-month period
initiated by the termination of your employment, as provide in Section 8.1 of
the Stock Option Agreement (the “Exercise Termination Date”); provided, however,
that if the Exercise Termination Date would otherwise fall on a date when you
would be prohibited from trading in the Company’s stock pursuant to the
Company’s Insider Trading And Other Prohibited Trading Activities Policy, then
the Exercise Termination Date will be extended to the date which is three
business days after you are again permitted to trade in the Company’s stock. The
options that may vest in accordance with clause (2) above shall be exercisable
from the date of vesting through December 31, 2007. Except as modified in this
Section 3(c)(iii), your options shall continue to be governed by the terms of
the Plan and the Stock Option Agreement.
 
(d) Independent Contractor. You acknowledge and agree that during the Consulting
Period you will be and act as an independent contractor of the Company and not
an employee. You further acknowledge and agree that, during the Consulting
Period, other than as expressly provided herein, you will not be entitled to any
of the benefits that the Company may make available to its employees, such as
group insurance, workers’ compensation insurance coverage, profit sharing or
retirement benefits.
 
(e) Taxes and Withholding. You are solely responsible for, and will file, on a
timely basis, all tax returns and payments required to be filed with, or made
to, any federal, state or local tax authority with respect to the performance of
services and receipt of fees under this Agreement. You are solely responsible
for, and must maintain adequate records of, expenses incurred in the course of
performing services under this Agreement. The Company will not withhold from the
Consulting Fees any amount for taxes, social security or other payroll
deductions. The Company will regularly report amounts paid to you by filing Form
1099-MISC with the Internal Revenue Service as required by law. You acknowledge
that you will be entirely responsible for payment of any such taxes, and you
hereby indemnify and save harmless the Company from any liability for any taxes,
penalties or interest that may be assessed by any taxing authority with respect
to all compensation you receive under this Agreement, with the exception of the
employer’s share of social security, if any.
 
(f) Protection of Information. You agree that, during the Consulting Period and
thereafter, you will not, except for the purposes of performing your Consulting
Duties, use or disclose any confidential or proprietary information or materials
of the Company that you obtain or develop in the course of performing the
Consulting Duties.
 
(g) Authority During Consulting Period. After the Separation Date, you will have
no authority to bind the Company to any contractual obligations, whether
written, oral or implied. You agree that after the Separation Date, you will not
represent or purport to represent the Company in any manner whatsoever to any
third party unless authorized to do so in writing by the Company.
 
-3-

--------------------------------------------------------------------------------


4. No Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you have not earned and will not receive from the
Company any additional compensation, severance, or benefits relating to or
arising from your employment with the Company (or the termination thereof),
after the Separation Date. You acknowledge and agree that you are not and shall
not be entitled to any severance compensation or benefits set forth in your
Executive Employment Agreement dated August 10, 2005 (the “Employment
Agreement”), including but not limited to any compensation or benefits set forth
in Section 6 of the Employment Agreement.
 
5. Expense Reimbursement. You agree that, within thirty (30) days after the end
of the Consulting Period, you will submit your final documented expense
reimbursement statement reflecting all business expenses you incurred through
the last day of the Consulting Period, if any, for which you seek reimbursement.
The Company will reimburse you for such expenses pursuant to its regular
business practice; provided that you shall not incur reimbursable expenses
during the Consulting Period without the prior written consent of the Company.
During the Consulting Period, reimbursable expenses shall include (without
limitation) any travel costs (including airfare and lodging costs) associated
with any onsite work in Fresno, Sacramento, or any other location reasonably
requested by the Company, and costs associated with the moving of your household
goods from Fresno back to Portland, Oregon (up to a maximum of $5,000, which
amount may be subject to payroll withholding). However, you shall not be
entitled to receive any temporary living expense reimbursements after the
Separation Date.
 
6. Return of Company Property. Except for materials which the Company authorizes
you in writing to retain for purposes of performing the Consulting Duties,
within ten (10) days after the Separation Date, you agree to return to the
Company all Company documents (and all copies thereof) and other Company
property that, to the best of your knowledge, is in your possession or control.
You agree that you will make a diligent search to locate any such documents,
property and information. In addition, if you have used any personal computer,
server, or e-mail system to receive, store, prepare or transmit any Company
confidential or proprietary data, materials or information, you agree to
immediately provide the Company with a computer-useable copy of all such
information, and once you have done so you agree to permanently delete and
expunge all Company confidential or proprietary information and data from those
systems; and you agree to provide the Company access to your system as
reasonably requested to verify that the necessary copying and/or deletion is
completed. Your timely return of all such Company documents and other property
is a precondition to your receipt of the Consulting Fees, Health Insurance
Reimbursement, Accelerated Vesting and other rights and benefits provided under
this Agreement. Notwithstanding the foregoing, the Company will allow you to
keep your Company-issued laptop computer provided that on both the Separation
Date and the final date of the Consulting Period, you return the computer to the
Company and allow the Company to remove all confidential and proprietary Company
information contained on it. The Company also agrees that you may take over the
contract for your Blackberry with Nextel.
 
7. Proprietary Information Obligations. You acknowledge that during your
employment with the Company you had access to and obtained proprietary
information and trade secrets of the Company. Concurrent with your signing of
this Agreement, and as a condition of your receipt of the Consulting Fees and
Health Insurance Reimbursement provided hereunder, you shall sign and return the
Proprietary Information Agreement attached hereto as Exhibit A.
 
-4-

--------------------------------------------------------------------------------


8. Nondisparagement; Public Announcement. You agree not to disparage the Company
or its officers, directors, employees, shareholders and agents, in any manner
likely to be harmful to them or their business, business reputations or personal
reputations; and the Company (through its officers and directors) agrees not to
disparage you in any manner likely to be harmful to you or your business,
business reputation or personal reputation; provided that you and the Company
may respond accurately and fully to any inquiry or request for information if
required by legal process. In addition, within four days of the Effective Date
of this Agreement, the Company will publicly announce that you are retiring from
the Company but will remain as a consultant to the Company for an eight-month
period after your separation to assist in transitioning your duties. Finally, as
part of this Agreement, the Company (through its Board Chairman) will provide
you with a letter of reference.
 
9. No Voluntary Adverse Action. You agree that you will not voluntarily (except
in response to legal compulsion) assist any third party in bringing or pursuing
any proposed or pending litigation, arbitration, administrative claim or other
formal proceeding against the Company, its parent or subsidiary entities,
affiliates, officers, directors, employees or agents.
 
10. Cooperation. You agree to cooperate fully with any reasonable requests by
the Company in connection with its actual or contemplated defense, prosecution,
or investigation of any claims or demands by or against third parties, or other
matters arising from events, acts, or failures to act that occurred during the
period of your employment by the Company. Such cooperation includes, without
limitation, making yourself available to the Company upon reasonable notice,
without subpoena, to provide complete, truthful and accurate information in
witness interviews, depositions and trial testimony. The Company will reimburse
you for reasonable out-of-pocket expenses you incur in connection with any such
cooperation (excluding forgone wages, salary, or other compensation) and will
make reasonable efforts to accommodate your scheduling needs. In addition, you
agree to execute all documents that are reasonably requested (if any) and
necessary to carry out the terms of this Agreement. 
 
11. Release of Claims. In exchange for the consideration under this Agreement to
which you would not otherwise be entitled, including but not limited to the
Consulting Fees, Health Insurance Reimbursement and Accelerated Vesting, you
hereby generally and completely release the Company and its parent, subsidiary,
and affiliated entities (along with their predecessors and successors) and their
directors, officers, employees, shareholders, partners, agents, attorneys,
insurers, affiliates and assigns, from any and all claims, liabilities and
obligations, both known and unknown, that arise from or are in any way related
to events, acts, conduct, or omissions occurring at any time prior to and
including the date that you sign this Agreement. This general release includes,
but is not limited to: (a) all claims arising out of or in any way related to
your employment with the Company or the termination of that employment; (b) all
claims related to your compensation or benefits from the Company, including
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
payments, fringe benefits, stock, stock options, or any other ownership or
equity interests in the Company, with the exception of the Accelerated Vesting
to the extent that such vesting may be claimed to be covered by this release;
(c) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (d) all tort claims, including
but not limited to claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (e) all federal, state, and local
statutory claims, including but not limited to claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990 (as amended), the federal Age Discrimination in
Employment Act of 1967 (as amended) (the “ADEA”), the California Family Rights
Act, the California Labor Code (as amended), and the California Fair Employment
and Housing Act. Notwithstanding anything in this paragraph, you are not hereby
releasing the Company from any obligation it may otherwise have to indemnify you
for your acts within the course and scope of your employment with the Company
(including without limitation the Company’s obligation to indemnify you pursuant
to the terms of that certain Indemnification Agreement between you and the
Company dated as of April 13, 2005), nor from any obligations undertaken by the
Company in this Agreement. You represent that you have no lawsuits, claims or
actions pending in your name, or on behalf of any other person or entity,
against the Company or any other person or entity subject to the release granted
in this paragraph. 
 
-5-

--------------------------------------------------------------------------------


12. ADEA Waiver. You hereby acknowledge that you are knowingly and voluntarily
waiving and releasing any rights you may have under the ADEA and that the
consideration given for the waiver and release in the preceding paragraph is in
addition to anything of value to which you were already entitled. You further
acknowledge that you have been advised, as required by the ADEA, that: (a) your
waiver and release do not apply to any rights or claims that may arise after the
date that you sign this Agreement; (b) you should consult with an attorney prior
to signing this Agreement (although you may voluntarily decide not to do so);
(c) you have twenty-one (21) days within which to consider this
Agreement (although you may choose voluntarily to sign this Agreement earlier);
(d) you have seven (7) days following the date that you sign this Agreement to
revoke this Agreement (in a written revocation received by the Company’s Chief
Executive Officer); and (e) this Agreement will not be effective until the
eighth day after this Agreement has been signed both by you and by the Company
(the “Effective Date”).
 
13. Section 1542 Waiver. In giving the releases set forth in this Agreement,
which include claims which may be unknown to you at present, you acknowledge
that you have read and understand Section 1542 of the California Civil Code
which reads as follows: “A general release does not extend to claims which the
creditor does not know or suspect to exist in his or her favor at the time of
executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” You hereby expressly waive and
relinquish all rights and benefits under that section and any law or legal
principle of similar effect in any jurisdiction with respect to the releases
granted herein, including but not limited to the release of unknown and
unsuspected claims granted in this Agreement.
 
14. Representations. You hereby represent that, except for the payments required
by this Agreement, you have been paid all compensation owed and for all hours
worked, have received all the leave and leave benefits and protections for which
you are eligible, pursuant to the Family and Medical Leave Act or otherwise, and
have not suffered any on-the-job injury for which you have not already filed a
claim.
 
-6-

--------------------------------------------------------------------------------


15. Dispute Resolution. Your compliance with your obligations under this
Agreement will be monitored by either the Audit Committee of the Company’s Board
of Directors or by the full Board of Directors. To aid in the rapid and
economical resolution of any disputes which may arise under this Agreement, you
and the Company agree that any and all claims, disputes or controversies of any
nature whatsoever arising from or regarding the interpretation, performance,
negotiation, execution, enforcement or breach of this Agreement shall be
resolved by confidential, final and binding arbitration conducted before a
single arbitrator with Judicial Arbitration and Mediation Services, Inc.
(“JAMS”) in San Francisco, California, under JAMS’ then-applicable arbitration
rules. The parties acknowledge that by agreeing to this arbitration procedure,
they waive the right to resolve any such dispute through a trial by jury, judge
or administrative proceeding. You will have the right to be represented by legal
counsel at any arbitration proceeding. The arbitrator shall: (a) have the
authority to compel adequate discovery for the resolution of the dispute and to
award such relief as would otherwise be available under applicable law in a
court proceeding; and (b) issue a written statement signed by the arbitrator
regarding the disposition of each claim and the relief, if any, awarded as to
each claim, the reasons for the award, and the arbitrator’s essential findings
and conclusions on which the award is based. The Company shall bear the JAMS
arbitration fees and administrative costs. Nothing in this Agreement shall
prevent either you or the Company from obtaining injunctive relief in court to
prevent irreparable harm pending the conclusion of any such arbitration.
 
16. Miscellaneous. This Agreement, including Exhibit A, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to this subject matter. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations (including but not limited to any promises set
forth in the Employment Agreement). This Agreement may not be modified or
amended except in a writing signed by both you and a duly authorized officer of
the Company. This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns. If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question will be modified by the court so as to be rendered
enforceable. This Agreement will be deemed to have been entered into and will be
construed and enforced in accordance with the laws of the State of California
without regard to conflicts of law principles. This Agreement may be executed in
counterparts, each of which shall be deemed to part of one original, and
facsimile signatures shall be equivalent to original signatures.
 
Sincerely,
 
Pacific Ethanol, Inc.  
 
By: /S/ BILL JONES 
 Bill Jones
 Chairman of Board of Directors




-7-

--------------------------------------------------------------------------------


 
Understood and Agreed:
 
/S/ WILLIAM G. LANGLEY
  William G. Langley
 
Date: 14 December 2006 




Exhibit A -Proprietary Information and Inventions Agreement
 
 
 
-8-

--------------------------------------------------------------------------------




Exhibit A


PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT
 


CONFIDENTIAL INFORMATION AND INVENTIONS ASSIGNMENT AGREEMENT
 
In consideration of my continued consultancy by Pacific Ethanol, Inc.
(“Company”) as a consultant, and the compensation paid to me now and during my
consultancy with the Company, I agree to the terms of this Agreement as follows:


1.
Confidential Information Protections.

 
1.1 Nondisclosure; Recognition of Company’s Rights. At all times during and
after my consultancy, I will hold in confidence and will not disclose, use,
lecture upon, or publish any of Company’s Confidential Information (defined
below), except as may be required in connection with my work for Company, or as
expressly authorized by the General Counsel (the “GC”) of Company. I will obtain
the GC’s written approval before publishing or submitting for publication any
material (written, oral, or otherwise) that relates to my work at Company and/or
incorporates any Confidential Information. I hereby assign to Company any rights
I may have or acquire in any and all Confidential Information and recognize that
all Confidential Information shall be the sole and exclusive property of Company
and its assigns.
 
1.2 Confidential Information. The term “Confidential Information” shall mean any
and all confidential knowledge, data or information related to Company’s
business or its actual or demonstrably anticipated research or development,
including without limitation (a) trade secrets, inventions, ideas, processes,
computer source and object code, data, formulae, programs, other works of
authorship, know-how, improvements, discoveries, developments, designs, and
techniques; (b) information regarding products, services, plans for research and
development, marketing and business plans, budgets, financial statements,
contracts, prices, suppliers, and customers; (c) information regarding the
skills and compensation of Company’s employees, contractors, and any other
service providers of Company; and (d) the existence of any business discussions,
negotiations, or agreements between Company and any third party.
 
1.3 Third Party Information. I understand that Company has received and in the
future will receive from third parties confidential or proprietary information
(“Third Party Information”) subject to a duty on Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. During and after the term of my consultancy, I will hold Third Party
Information in strict confidence and will not disclose to anyone (other than
Company personnel who need to know such information in connection with their
work for Company) or use, Third Party Information, except in connection with my
work for Company or unless expressly authorized by an officer of Company in
writing.
 
1.4 No Improper Use of Information of Prior Employers and Others. I represent
that my consultancy by Company does not and will not breach any agreement with
any former employer, including any noncompete agreement or any agreement to keep
in confidence or refrain from using information acquired by me prior to my
consultancy by Company. I further represent that I have not entered into, and
will not enter into, any agreement, either written or oral, in conflict with my
obligations under this Agreement. During my consultancy by Company, I will not
improperly make use of, or disclose, any information or trade secrets of any
former employer or other third party, nor will I bring onto the premises of
Company or use any unpublished documents or any property belonging to any former
employer or other third party, in violation of any lawful agreements with that
former employer or third party. I will use in the performance of my duties only
information that is generally known and used by persons with training and
experience comparable to my own, is common knowledge in the industry or
otherwise legally in the public domain, or is otherwise provided or developed by
Company.
 

2.
Inventions.

 
2.1 Inventions and Intellectual Property Rights. As used in this Agreement, the
term “Invention” means any ideas, concepts, information, materials, processes,
data, programs, know-how, improvements, discoveries, developments, designs,
artwork, formulae, other copyrightable works, and techniques and all
Intellectual Property Rights in any of the items listed above. The term
“Intellectual Property Rights” means all trade secrets, copyrights, trademarks,
mask work rights, patents and other intellectual property rights recognized by
the laws of any jurisdiction or country.
 
2.2 Prior Inventions. I have disclosed on Exhibit A a complete list of all
Inventions that (a) I have, or I have caused to be, alone or jointly with
others, conceived, developed, or reduced to practice prior to the commencement
of my consultancy by Company; (b) in which I have an ownership interest or which
I have a license to use; (c) and that I wish to have excluded from the scope of
this Agreement (collectively referred to as “Prior Inventions”). If no Prior
Inventions are listed in Exhibit A, I warrant that there are no Prior
Inventions. I agree that I will not incorporate, or permit to be incorporated,
Prior Inventions in any Company Inventions (defined below) without Company’s
prior written consent. If, in the course of my consultancy with Company, I
incorporate a Prior Invention into a Company process, machine or other work, I
hereby grant Company a non-exclusive, perpetual, fully-paid and royalty-free,
irrevocable and worldwide license, with rights to sublicense through multiple
levels of sublicensees, to reproduce, make derivative works of, distribute,
publicly perform, and publicly display in any form or medium, whether now known
or later developed, make, have made, use, sell, import, offer for sale, and
exercise any and all present or future rights in, such Prior Invention.
 
1

--------------------------------------------------------------------------------


2.3 Assignment of Company Inventions. Inventions assigned to the Company or to a
third party as directed by the Company pursuant to the section titled
“Government or Third Party” are referred to in this Agreement as “Company
Inventions.” Subject to the section titled “Government or Third Party” and
except for Inventions that I can prove qualify fully under the provisions of
California Labor Code section 2870 and I have set forth in Exhibit A, I hereby
assign and agree to assign in the future (when any such Inventions or
Intellectual Property Rights are first reduced to practice or first fixed in a
tangible medium, as applicable) to Company all my right, title, and interest in
and to any and all Inventions (and all Intellectual Property Rights with respect
thereto) made, conceived, reduced to practice, or learned by me, either alone or
with others, during the period of my consultancy by Company.
 
2.4 Obligation to Keep Company Informed. During the period of my consultancy and
for one (1) year after my consultancy ends, I will promptly and fully disclose
to Company in writing (a) all Inventions authored, conceived, or reduced to
practice by me, either alone or with others, including any that might be covered
under California Labor Code section 2870, and (b) all patent applications filed
by me or in which I am named as an inventor or co-inventor.
 
2.5 Government or Third Party. I agree that, as directed by the Company, I will
assign to a third party, including without limitation the United States, all my
right, title, and interest in and to any particular Company Invention.
 
2.6 Enforcement of Intellectual Property Rights and Assistance. During and after
the period of my consultancy, I will assist Company in every proper way to
obtain and enforce United States and foreign Intellectual Property Rights
relating to Company Inventions in all countries. If the Company is unable to
secure my signature on any document needed in connection with such purposes, I
hereby irrevocably designate and appoint Company and its duly authorized
officers and agents as my agent and attorney in fact, which appointment is
coupled with an interest, to act on my behalf to execute and file any such
documents and to do all other lawfully permitted acts to further such purposes
with the same legal force and effect as if executed by me.
 
2.7 Incorporation of Software Code. I agree that I will not incorporate into any
Company software or otherwise deliver to Company any software code licensed
under the GNU General Public License or Lesser General Public License or any
other license that, by its terms, requires or conditions the use or distribution
of such code on the disclosure, licensing, or distribution of any source code
owned or licensed by Company.
 
3. Records. I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that is required by the
Company) of all Inventions made by me during the period of my consultancy by the
Company, which records shall be available to, and remain the sole property of,
the Company at all times.
 
4. Additional Activities. I agree that (a) during the term of my consultancy by
Company, I will not, without Company’s express written consent, engage in any
consultancy or business activity that is competitive with, or would otherwise
conflict with my consultancy by, Company, and (b) for the period of my
consultancy by Company and for one (l) year thereafter, I will not, either
directly or indirectly, solicit or attempt to solicit any employee, independent
contractor, or consultant of Company to terminate his, her or its relationship
with Company in order to become an employee, consultant, or independent
contractor to or for any other person or entity.
 
5. Return Of Company Property. Upon termination of my consultancy or upon
Company’s request at any other time, I will deliver to Company all of Company’s
property, equipment, and documents, together with all copies thereof, and any
other material containing or disclosing any Inventions, Third Party Information
or Confidential Information and certify in writing that I have fully complied
with the foregoing obligation. I agree that I will not copy, delete, or alter
any information contained upon my Company computer or Company equipment before I
return it to Company. In addition, if I have used any personal computer, server,
or e-mail system to receive, store, review, prepare or transmit any Company
information, including but not limited to, Confidential Information, I agree to
provide the Company with a computer-useable copy of all such Confidential
Information and then permanently delete and expunge such Confidential
Information from those systems; and I agree to provide the Company access to my
system as reasonably requested to verify that the necessary copying and/or
deletion is completed. I further agree that any property situated on Company’s
premises and owned by Company is subject to inspection by Company’s personnel at
any time with or without notice. Prior to the termination of my consultancy or
promptly after termination of my consultancy, I will cooperate with Company in
attending an exit interview and certify in writing that I have complied with the
requirements of this section.
 
6. Notification Of New Employer. I consent to the notification of my new
employer of my rights and obligations under this Agreement, by Company providing
a copy of this Agreement or otherwise.
 

7.
General Provisions.

 
7.1 Governing Law and Venue. This Agreement and any action related thereto will
be governed and interpreted by and under the laws of the State of California,
without giving effect to any conflicts of laws principles that require the
application of the law of a different state. I expressly consent to personal
jurisdiction and venue in the state and federal courts for the county in which
Company’s principal place of business is located for any lawsuit filed there
against me by Company arising from or related to this Agreement.
 
2

--------------------------------------------------------------------------------


7.2 Severability. If any provision of this Agreement is, for any reason, held to
be invalid or unenforceable, the other provisions of this Agreement will remain
enforceable and the invalid or unenforceable provision will be deemed modified
so that it is valid and enforceable to the maximum extent permitted by law.
 
7.3 Survival. This Agreement shall survive the termination of my consultancy and
the assignment of this Agreement by Company to any successor or other assignee
and be binding upon my heirs and legal representatives.
 
7.4 Consultancy. I agree and understand that nothing in this Agreement shall
give me any right to continued consultancy by Company, and it will not interfere
in any way with my right or Company’s right to terminate my consultancy at any
time, with or without cause and with or without advance notice.
 
7.5 Notices. Each party must deliver all notices or other communications
required or permitted under this Agreement in writing to the other party at the
address listed on the signature page, by courier, by certified or registered
mail (postage prepaid and return receipt requested), or by a
nationally-recognized express mail service. Notice will be effective upon
receipt or refusal of delivery. If delivered by certified or registered mail,
notice will be considered to have been given five (5) business days after it was
mailed, as evidenced by the postmark. If delivered by courier or express mail
service, notice will be considered to have been given on the delivery date
reflected by the courier or express mail service receipt. Each party may change
its address for receipt of notice by giving notice of the change to the other
party.
 
7.6 Injunctive Relief. I acknowledge that, because my services are personal and
unique and because I will have access to the Confidential Information of
Company, any breach of this Agreement by me would cause irreparable injury to
Company for which monetary damages would not be an adequate remedy and,
therefore, will entitle Company to injunctive relief (including specific
performance). The rights and remedies provided to each party in this Agreement
are cumulative and in addition to any other rights and remedies available to
such party at law or in equity.
 
7.7 Waiver. Any waiver or failure to enforce any provision of this Agreement on
one occasion will not be deemed a waiver of that provision or any other
provision on any other occasion.
 
7.8 Export. I agree not to export, directly or indirectly, any U.S. technical
data acquired from Company or any products utilizing such data, to countries
outside the United States, because such export could be in violation of the
United States export laws or regulations.
 
7.9 Entire Agreement. If no other agreement governs nondisclosure and assignment
of inventions during any period in which I was previously employed or am in the
future employed by Company as an independent contractor, the obligations
pursuant to sections of this Agreement titled “Confidential Information
Protections” and “Inventions” shall apply. This Agreement is the final, complete
and exclusive agreement of the parties with respect to the subject matter hereof
and supersedes and merges all prior communications between us with respect to
such matters. No modification of or amendment to this Agreement, or any waiver
of any rights under this Agreement, will be effective unless in writing and
signed by me and the GC of Company. Any subsequent change or changes in my
duties, salary or compensation will not affect the validity or scope of this
Agreement.
 
 
This Agreement shall be effective as of the first day of my consultancy with
Company.
 
CONSULTANT:
 
I have read, understand, and Accept this agreement and have been given the
opportunity to Review it with independent legal counsel.
 
/S/ WILLIAM G. LANGLEY

--------------------------------------------------------------------------------

(Signature)
 
By: William G. Langley 
 
Title: _____________________________________________ 
 
Date: 14 December 2006 
 
Address: __________________________________________
 
 
PACIFIC ETHANOL, INC:
 
Accepted and agreed:
 
 
/S/ BILL JONES

--------------------------------------------------------------------------------

(Signature)
 
By: Bill Jones 
 
Title: Chairman 
 
Date: 14 December 2006 
 
Address: 5711 N. West Avenue, Fresno, CA 93711
 



 
3

--------------------------------------------------------------------------------



EXHIBIT A
 
INVENTIONS
 
1. Prior Inventions Disclosure. The following is a complete list of all Prior
Inventions (as provided in Section 2.2 of the attached Confidential Information
and Inventions Assignment Agreement, defined herein as the “Agreement”):
 

x
None

 

o
See immediately below:

 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
 
2. Limited Exclusion Notification.
 
This is to notify you in accordance with Section 2872 of the California Labor
Code that the foregoing Agreement between you and Company does not require you
to assign or offer to assign to Company any Invention that you develop entirely
on your own time without using Company’s equipment, supplies, facilities or
trade secret information, except for those Inventions that either:
 
a. Relate at the time of conception or reduction to practice to Company’s
business, or actual or demonstrably anticipated research or development; or
 
b. Result from any work performed by you for Company.
 
To the extent a provision in the foregoing Agreement purports to require you to
assign an Invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.
 
This limited exclusion does not apply to any patent or Invention covered by a
contract between Company and the United States or any of its agencies requiring
full title to such patent or Invention to be in the United States.
 


A-1

